Filed:  February 8, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
ARLEEN E. WADDILL,
	Petitioner on Review,
	v.
ANCHOR HOCKING, INC.,a Delaware Corporation,
	Respondent on Review.
(CC 9405-03390; CA A91012; SC S44770)
	On respondent on review's petition for reconsideration filed
August 9, 2000.*
	Catherine M. Masters, Chicago, Illinois, filed the petition
for reconsideration for respondent on review.  With her on the
petition were Robert H. Riley, Neil Lloyd, and Schiff Hardin &
Waite, in association with Stephen S. Walters, of Stoel Rives,
Portland.
	Kathryn H. Clarke, Portland, filed the response for
petitioner on review.  With her on the response were Maureen
Leonard and D. Lawrence Wobbrock, Portland.
	Before Carson, Chief Justice, and Gillette, Durham,
Kulongoski, Leeson, and Riggs, Justices.**
	MEMORANDUM OPINION
	The petition for reconsideration is allowed.  This court's
former opinion is adhered to.  The case is remanded to the Court
of Appeals to consider those assignments of error not considered
previously by that court.
	*330 Or 376, 8 P3d 200 (2000); on review from the Court of
Appeals, 149 Or App 464, 944 P2d 957 (1997).
     **Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case.  De Muniz, J., did not
participate in the consideration or decision of this case.